Title: 2d.
From: Adams, John Quincy
To: 


       I have at length recovered my usual tone, and have been able this day to attend to business with as much satisfaction as common. Stedman came back from Portsmouth this afternoon: in the evening I carried a packet of letters to his lodgings, for Cambridge.
       I began to copy off, not a small volume, of forms for declarations. This is a piece of drudgery, which certainly does not carry its reward with it. But it is a necessary piece of work, for which reason I think the sooner it is finished, the better. I was in hopes before I came here, that I should have time for reading books of entertainment: but after passing eight hours a day in the office, and spending four more in writing minutes, and forms at home, I am not husband of time sufficient to set any more apart for any kind of mental application, and indeed if for three years I can proceed with as much industry, as I have done since I entered the office, the de——l devil? will be to pay, if I have not some stock of law. Health is all I shall ask.
      